UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ANDREW APPLEWHAITE,                           :
                                              :
                       Plaintiff,             :       Civil Action No.:    09-2195
                                              :
                       v.                     :
                                              :       Re Document No.: 15
MATTHEW SHINTON et al.,                       :
                                              :
                       Defendants.            :

                                    MEMORANDUM O R D E R

           DIRECTING THE PLAINTIFF TO RESPOND TO THE DEFENDANTS’ MOTION

       In this case, the defendants have filed a motion to dismiss, or in the alternative, for

summary judgment. To date, the pro se plaintiff has not responded.

       Providing pro se litigants with the necessary knowledge to participate effectively in the

trial process is important. Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (D.C. Cir. 1993).

Although district courts do not need to provide detailed guidance to pro se litigants, they should

supply minimal notice of the consequences of not complying with procedural rules. Id.

       Toward that end, the court hereby notifies the plaintiff that failure to respond to the

defendants’ motion to dismiss may result in the court granting the motion and dismissing the

case. McCoy v. Read, 2003 WL 21018864, at *1 (D.C. Cir. Apr. 29, 2003) (per curiam).

Specifically, Local Civil Rule 7(b) states that a party must respond with a memorandum of

points and authorities in opposition to a motion within 11 days of the date of service or at such

other time as the court may direct. LCvR 7(b). And Federal Rule of Civil Procedure 6(d) allows

for an additional 3 days to file a response. FED. R. CIV. P. 6(d). If such a memorandum is not

filed within the prescribed time, the court may treat the motion as conceded. LcvR 7(b).

       Accordingly, to give the plaintiff an opportunity to respond to the defendant's motion, it


                                                  1
is this 11th day of January, 2012,

       ORDERED that the plaintiff may file an opposition to the defendants’ motion on or

before February 20, 2012. If the plaintiff fails to file an opposition by that date, the court may

treat the defendants’ motion as conceded.

       SO ORDERED.




                                                            RICARDO M. URBINA
                                                           United States District Judge




                                                  2